REQUESTED BY: Senator Ernest Chambers Member of the Legislature State Capitol Building Lincoln, Nebraska 68509
Dear Senator Chambers:
You inquire as to the legality of paying expenses to legislators at various times. You indicate you have introduced LB 206 which is intended to authorize expenses to be paid to legislators during a legislative session. You do not ask for any opinion of our office on the constitutionality of LB 206. You do ask are expenses (recovery) legal during the interim? May expenses be recovered during the session?
In response to your first question we have in a number of opinions previously advised the Legislature that expenses during the interim may constitutionally be paid. We refer you to Opinion Nos. 60 and 63, Report of the Attorney General, 1959-1960, see attached Opinion Nos. 60, 164 and 178, Report of the Attorney General, 1977-1978. These opinions have substantially set forth the basis upon which this office has in the past advised the Legislature that payment of expenses during the interim between legislative sessions are payable and are not in contravention of Article III, section 7.
The answer to your second question is of course no. The same opinions referred to in answer to your first question also deal with the question of whether or not such payments may be made during the session of the Legislature. Particularly, reference is made to Opinion No. 60, Report of the Attorney General, 1959-1960, referred to above. In that opinion we referred to a 1937 opinion directly on point which was rendered at the time the specific constitutional provision about which you inquire was adopted. That opinion essentially stated that such expenses were not payable during the session and set forth the reasons why. No significant change has been made either by the Legislature or in the Constitution from 1937 to the current date which would in any way alter our opinion.
We therefore reaffirm our previous opinions which have stated that it is unconstitutional for members of the Legislature to receive payment for their expenses incurred during legislative sessions except as those payments are in accordance with Article III, section 7, of the Constitution.
Very truly yours, PAUL L. DOUGLAS Attorney General Patrick T. O'Brien Assistant Attorney General